Citation Nr: 0807106	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  00-16 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma and chronic obstructive pulmonary disease 
(COPD).



REPRESENTATION

Appellant represented by:	Clark Evans, Attorney



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

In January 2002, the Board denied the veteran's request to 
reopen his claim of entitlement to service connection for a 
respiratory disorder to include asthma and COPD.  That 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court), and pursuant to a November 2002 
Joint Motion for Partial Remand and To Stay Further 
Proceedings, the Court issued an order in December 2002 
vacating the Board's January 2002 decision as to the 
respiratory disorder issue and remanding the case to the 
Board for readjudication consistent with the motion for 
remand.

In a July 2003 decision, the Board found that new and 
material evidence had been presented to reopen the veteran's 
claim of entitlement to service connection for a respiratory 
disorder, to include asthma and COPD.  At that time, the 
claim was remanded to the RO for additional development. 

In a July 2005 decision, the Board denied entitlement to 
service connection for a respiratory disorder, to include 
asthma and COPD.  That decision was appealed to the Court, 
and pursuant to a December 2005 Joint Motion for Remand, the 
Court issued an order in January 2006 vacating the Board's 
July 2005 decision as to the respiratory disorder issue and 
remanding the case to the Board for readjudication consistent 
with the motion for remand.  In May 2006, the Board remanded 
this case.



FINDINGS OF FACT

1.  The veteran had asthma prior to entering service and it 
did not permanently worsen during his period of active 
service.

2.  The veteran's currently diagnosed respiratory disability 
to include asthma and COPD is not attributable to service.  


CONCLUSIONS OF LAW

1.  Asthma clearly and unmistakably preexisted service and 
was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2006).

2.  A respiratory disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1111, 1131, 1153 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in May 2004.  Thereafter, additional 
VCAA notification was sent in August 2006.  Cumulatively, the 
VCAA letters fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in August 2004 and a medical opinion was obtained 
in November 2006.  38 C.F.R. § 3.159(c)(4).  The records 
satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The veteran is seeking entitlement to service connection for 
a respiratory disorder, to include asthma and COPD.  He 
contends that he had asthma as an adolescent prior to 
entering active service, and that his asthma was permanently 
worsened during active service.

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
The claimant is competent to state that he had trouble 
breathing, but he is not competent to provide more than 
simple medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  Thus, the veteran's lay assertions 
are not competent or sufficient.  

A review of the service medical records show that at 
induction in April 1984, the veteran denied having asthma, 
chronic or frequent colds, chronic cough, or shortness of 
breath.  His lungs and chest were "normal" on examination.  
In January 1986, the veteran reported having chest pain for 4 
months on deep respiration.  It was noted that he had a 
history of asthma.  An x-ray appeared within normal limits.  
The veteran was seen by a medical board prior to discharge 
from service due to unrelated orthopedic disability.  

Medical records dated prior to service from Cook County 
Hospital have been obtained.  In October 1982, it was noted 
that the veteran had been asthmatic since he was 13 years 
old.  Since then, he had been having attacks which occurred 
twice per year.  He would use an inhaler for relief of 
shortness of breath.  He had an asthma attack that month 
(October 1982) which was noted to be mild.  He had symptoms 
of wheezing and on examination, wheezes and rhonchi were 
heard in his lung fields.  It was noted that he also had a 
history of coughing which was productive of white sputum.  
The asthma attack was precipitated by an upper respiratory 
infection.  He was given Prednisone as well as Theophylline, 
Trebutaline, and Alupent Spray.  The diagnosis was bronchial 
asthma.  

Additional records from this facility dated after service, in 
March 1989, noted that the veteran had been wheezing, 
coughing, and spitting up intermittently for one month.  He 
stated that he had asthma for 6 years and that his Primatene 
mist inhaler was not working.  In May 1989, the veteran was 
again seen for a bronchial asthma exacerbation.

At his July 1990 personal hearing, the veteran's 
representative stated that records showed that the veteran 
had asthma prior to active service.  He maintained that the 
veteran's asthma had "cleared up" prior to service, but was 
aggravated during active service due to the strenuous 
activities in which the veteran participated.  The veteran 
testified that prior to active service, his asthma was not 
severe, though he took asthma medication. For one year prior 
to entering active service, he indicated that he did not 
suffer any asthma attacks.  During basic training when he was 
required to run, he experienced several asthma attacks.  He 
indicated that he only sought treatment on one occasion 
during service and obtained an inhaler to treat the disorder.

In February 1992, the veteran was afforded a VA examination.  
At that time, he denied ever smoking or working in a coal 
mine, copper mine, or the asbestos industry.  Following a 
physical examination, the veteran was diagnosed with 
bronchial asthma with a current status of a chronic cough and 
chronic expectoration for 5 years.  Current pulmonary 
functions showed a mild obstructive cough.

VA treatment records dated from May 1996 to 2004 reflect 
treatment for asthma on several occasions.  The records show 
that the veteran was told to avoid smoking and cocaine.

In December 2000, the veteran testified at a personal hearing 
at the RO.  At that time, he testified that he had asthma in 
high school prior to entering active service.  He indicated 
that his asthma had ceased prior to service, but returned 
during basic training and was worsened during active service.  
He also testified that he was exposed to wool blankets, dust, 
and sand.  He further stated that he had smoked cigarettes 
during service.

A VA medical opinion was provided in June 2003.  The opinion 
stated the veteran developed asthma during basic training in 
the mid 1980s.  He reported being exposed to a large amount 
of secondhand smoke in the course of his basic training.  The 
examiner indicated that the exposure could have predisposed 
the veteran to asthma.

In a December 2003 statement, the veteran asserted that he 
had "intense" exposure to secondhand smoke during basic 
training.

In August 2004, the veteran was afforded a VA examination.  
At that time, the veteran reported having bronchial asthma as 
early as the 8th grade in the 1970s.  He stated that his 
asthma at that time was severe enough to warrant 
hospitalization and intubations on two separate occasions.  
He recalled that in approximately 1980, his asthma symptoms 
remitted and he became asymptomatic until he entered the 
military in 1984.  The veteran reported that his asthma 
symptoms returned when he was exposed to secondhand smoke 
during active service.  Following a physical examination, the 
veteran was diagnosed with bronchial asthma.  The examiner 
indicated that the veteran originally had bronchial asthma as 
an adolescent.  The examiner further stated that it appeared 
that the veteran's asthma was in remission at the time he 
entered service and clinical data appeared to support the 
fact that the veteran had recurrence of his asthma toward the 
end of his military career, though he did not appear to have 
been exposed to more fumes or smoke than the average soldier.  
The examiner stated that while the veteran's asthma may have 
been temporarily worsened during service, the examiner opined 
that it had not been permanently aggravated beyond its 
natural progression.

In May 2006, the Board remanded this case for another VA 
medical opinion to be obtained.  The Board specified that the 
claims file should be reviewed.  The examiner was requested 
to answer the following inquiries:

(a) Were there any respiratory defects, infirmities, or 
disorders on the entrance examination when the veteran 
entered into service.  Even if there were no defects, 
infirmities, or disorders noted at entrance into 
service, the examiner should opine as to whether the 
veteran had a respiratory disability when he entered 
service.  If so, the examiner should identify the 
specific respiratory disorder.  The full rationale 
should be provided.  

(b) If the veteran had a respiratory disability when he 
entered service, did that respiratory disability undergo 
a permanent increase in disability during service.  If 
so, was the increase in disability due to the natural 
progress of the disease.  The examiner should 
distinguish whether there was a permanent increase in 
disability or whether the veteran had a temporary or 
intermittent flare-up of preexisting respiratory 
disability.  The examiner should specifically state 
whether the underlying condition, as contrasted with 
symptoms, worsened.  The examiner should consider the 
veteran's account of having been exposed to second-hand 
smoke in service.  The full rationale should be 
provided.  

(c) If the veteran did not have a respiratory disability 
when he entered service, the examiner should opine as to 
whether a respiratory disease or injury had its onset 
during service, taking into consideration the veteran's 
account of having been exposed to second-hand smoke in 
service, and whether a current respiratory disorder is 
etiologically related to that inservice disease or 
injury.  The specific currently diagnosed respiratory 
disorder(s) should be identified.  The full rationale 
should be provided.  

If the examiner was unable to respond to the inquiries 
without resort to speculation, he or she was requested to so 
specify.

The VA medical opinion was provided in November 2006.  With 
regard to the initial inquiry, the examiner stated that there 
were no respiratory defects, infirmities, or disorders on the 
entrance examination when the veteran entered into service.  
However, even if there were no defects, infirmities, or 
disorders noted at entrance into service, the examiner 
indicated that the veteran had bronchial asthma prior to 
service.  

With regard to the second inquiry, the preexisting 
respiratory disability (bronchial asthma) underwent a 
temporary increase in disability during service.  However, 
the examiner stated that there was no evidence that there was 
any permanent worsening of the disorder beyond its natural 
progression.  The examiner acknowledged the veteran's report 
of inservice second-hand smoke exposure, but was unable to 
state that it permanently worsened the veteran's preexisting 
asthma beyond its natural progression.  He indicated that 
there was no evidence of permanent worsening, only temporary 
worsening.  He indicated that the veteran had had mild asthma 
and that he still had mild asthma.  The pulmonary functions 
tests only showed minimal changes and x-rays had been 
negative.  As such, the assertion that the veteran's 
condition had worsened to include due to environmental 
exposure was difficult to accept.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a) (2002).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry that there was any defect, infirmity, or 
disorder with regard to a respiratory disability on objective 
examination.  The examination was negative.  Thus, the 
veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

In this case there is, however, a "factual predicate in the 
record" consisting of the records of Cook County Hospital, 
which document the pre-service respiratory disability, 
diagnosed as bronchial asthma.  

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  In this case, as noted, there are 
medical records which predate service and which definitively 
show that the veteran had bronchial asthma prior to service.  
He was treated in the early 1980's for mild bronchial asthma 
which had been present since childhood.  These records are 
probative evidence that bronchial asthma preexisted service.  
Further, the veteran admits that he had asthma prior to 
service.  The Court has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admission of a preservice history of medical problems during 
inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

The Board finds that the medical records and the veteran's 
statements are competent evidence that bronchial asthma 
clearly and unmistakably preexisted service.  See Gahman v. 
West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a respiratory defect existed 
prior to service entrance.  However, the statute, as noted in 
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
defect or injury preexisted service.  Second, there must be 
clear and unmistakable evidence that this defect or injury 
was not aggravated during service.  If both prongs are not 
met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting respiratory disorder was 
not aggravated by service.  

The record documents that the veteran had mild asthma prior 
to service and periodically had asthma attacks.  The Cook 
County Hospital medical records constitute probative evidence 
of the preservice level of disability.  The record further 
shows that, during service, the veteran made one complaint of 
chest pain on deep respiration in January 1986 in which he 
reported a history of asthma and he was noted to be on 
Primatene Mist and other medication including prednisone.  
This is probative evidence regarding the treatment and level 
of severity of his respiratory state during service.  

Post-service, in June 2003, a VA medical opinion indicated 
that the veteran's exposure to a large amount of secondhand 
smoke during active service could have predisposed him to 
having asthma and appears to date the onset to the mid-
1980's, during service.  However, there is no indication that 
the June 2003 VA physician reviewed the veteran's claims file 
or was aware of the veteran's preservice history of asthma, 
and the examiner clearly provided what merely amounts to a 
speculative opinion by the use of the word "could" in his 
statement.  See Bloom v. West, 12 Vet. App. 185, 186-87 
(1999).  Thus, his statement that exposure to secondhand 
smoke in service could have "predisposed" the veteran to 
asthma is not accorded probative value due to the lack of any 
discussion or acknowledgement of the veteran's factual 
history regarding his asthma.  In sum, the Board may reject 
this opinion because the basis for the opinion was an 
inaccurate factual opinion.  See generally Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005).  

In August 2004, the VA examiner, after examining the veteran 
and reviewing the claims file and the veteran's service 
medical records, opined that while the veteran had recurrence 
of asthma toward the end of his military career, he did not 
appear to have been exposed to more fumes or smoke than the 
average soldier.  He further stated that while the veteran's 
asthma may have been temporarily worsened during service, it 
had not been permanently aggravated beyond its natural 
progression.  This opinion is further confirmed and expanded 
on by the November 2006 VA medical opinion which also 
determined that there was no permanent worsening of any 
preexisting asthma.  The Board attaches the most probative 
value to the November 2006 VA opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included review of the claims file.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  As noted, this opinion is supported by the 
preservice, service, and post-service medical findings 
including the 2004 medical opinion.

Where there is evidence of the veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).  As noted by the VA 
examiner in November 2006, the veteran's bronchial asthma was 
mild.  Also, his chest x-rays were normal during service.  
Currently, the veteran had mild bronchial asthma.  Thus, the 
examiner indicated that veteran's assertions that there was a 
permanent worsening during service were difficult to accept.  
He only had minimal changes on his pulmonary function tests, 
his x-rays had been negative, and his asthma was mild.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  In this case, there was no increase 
in disability during service.  The veteran had an asthma 
flare-up which was did not permanently worsen his asthma 
disorder.  The most probative evidence establishes that that 
the asthma was mild prior to service, mild during service 
when he essentially had a flare-up, and mild at the current 
time.  The Board finds that the medical evidence during 
service and post-service constitutes clear and unmistakable 
evidence that the preexisting asthma did not permanently 
worsen during service.  The level of disability has remained 
constant, with occasional exacerbations.  

The Board therefore finds that there was no aggravation of 
the preexisting respiratory disorder.  The preservice 
respiratory disorder did not undergo an increase in severity 
during service.  

The Board finds that there is clear and unmistakable evidence 
that the preexisting respiratory disorder was not aggravated 
by service.  Accordingly, because there is clear and 
unmistakable evidence that the respiratory disorder 
preexisted service and clear and unmistakable evidence that 
it was not aggravated during service, the presumption of 
soundness is rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting respiratory 
disorder was aggravated in service, the Board finds that 
there is no competent medical evidence that such disorder 
worsened in service.  The Board relies on the evidence as 
outlined above to support this determination.  Further, since 
there is clear and unmistakable evidence that pre-existing 
respiratory disorder at issue was not aggravated during 
service for the purpose of rebutting the presumption of 
soundness (38 U.S.C.A. § 1111), it necessarily follows that 
such disorder was not, in fact, aggravated during service (38 
U.S.C.A. § 1110).  The Board has found by clear and 
unmistakable evidence that the veteran's respiratory disorder 
was not aggravated by service in order to rebut the 
presumption of soundness.  VA's General Counsel found that 
such a finding would necessarily be sufficient to rebut the 
presumption of aggravation under 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306(b).

The Board further finds that the currently diagnosed 
respiratory disability is not otherwise attributable to 
service as there is no probative competent medical evidence 
establishing a nexus between any current diagnosis and 
service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder, to include 
asthma and COPD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


